Citation Nr: 0946887	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-24 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from April 1949 to 
September 1954; he died in February 2006 and the appellant is 
the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the appellant's claim of service 
connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the appellant's VA Form 9, substantive appeal, received at 
the RO in August 2008, she requested to appear for a personal 
hearing before a Veterans Law Judge at the RO.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The appellant is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if she so 
chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In 
light of the appellant's request, the case is remanded for 
the appellant to be scheduled for a personal hearing.  Before 
scheduling the hearing, the RO should notify the appellant of 
her option to participate in a video conference hearing in 
lieu of a personal hearing.



Accordingly, the case is REMANDED for the following action:

The RO should first notify the appellant 
of her option to appear for a video 
conference hearing in lieu of an in-
person hearing before a Veterans Law 
Judge at the RO.  Then, the RO should 
appropriately schedule the appellant for 
the hearing before a Veterans Law Judge, 
either at the RO or via video-conference 
per the appellant's request.  The RO 
should notify the appellant and her 
representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or in the event the 
appellant withdraws her hearing request 
or fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


